Citation Nr: 0804023	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  04-44 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable initial rating for right hallux 
valgus. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from February 2000 to 
February 2004. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2004 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  

REMAND

The veteran's representative contends that because the 
veteran was last afforded a VA examination to assess the 
severity of the veteran's hallux valgus in January 2004, 
another VA examination is necessary in order to assess the 
current severity of the service connected right hallux 
valgus.  The Board concurs that the requested VA examination 
is necessary in this case in order to comply with the duty to 
assist the veteran.  

Accordingly, the case is remanded for the following action:

1.  The veteran must be afforded a VA 
examination to determine the current 
extent of the impairment resulting from 
his service-connected right hallux 
valgus.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated special diagnostic tests that 
are deemed necessary for an accurate 
assessment must be conducted.  Any 
further indicated special studies must be 
conducted and all clinical findings 
reported in detail.  The examiner must 
record pertinent medical complaints, 
symptoms, and clinical findings. 


The examiner should specifically state if 
the findings are so severe that the 
disability is equivalent to that which 
would result from amputation of the great 
toe.  Additionally, the examiner must 
provide an opinion as to whether the 
veteran's complaints are consistent with 
the objective clinical findings, and 
whether the disability limits his ability 
to work, or affects his ability to obtain 
and maintain substantially gainful 
employment.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Following the development requested 
above, the claim for a compensable rating 
for right hallux valgus should be 
readjudicated by the RO.  Thereafter, if 
this claim remains denied, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



